SMYTH, Chief Justice.
Francis H. Leggett & Co., a corporation, caused to be registered the trade-mark “Premier” for nonalcoholic beverages, December 31, 1918, on an application filed August 15, same year. Ritzier is an applicant for registration of the mark “America’s Premier” for the same class of goods. His application was filed May 17, 1920. An interference was declared between it and the registered mark. Testimony was taken in behalf of Ritzier. No testimony was produced by the Leggett Company, for the stated reason that it believed Ritzier had failed to prove title to the mark. Both tribunals of the Patent Office found against this contention.
It appears that the mark claimed by Ritzier was at one time owned and used by a corporation which passed into the hands of a receiver some time before 1914, and was dissolved in that year. The Leggett Company argues that Ritzier never acquired ownership of the mark from the corporation. Ritzier denies this. The testimony adduced by him is not very satisfactory. It appears, however, that he was the principal stockholder and creditor of the corporation at the time of its dissolution, and that by consent of those interested he took over its assets, and agreed to pay all its obligations. In 1914, after the dissolution, he appropriated the mark to his goods, and used it continuously up to the time when he nr de application for its registration in 1918. In this it seems all parties having any claim against the corporation acquiesced, at least none objected. We think these facts justify the in*1009ference that he became the owner of the mark in 1914, and continued as such up to and including the time of his application for its registration, and therefore we affirm the decision of the commissioner.
Affirmed.